Title: Notes on Debates, 13 February 1783
From: Madison, James
To: 


Thursday Feby. 13th.
The Committee report to Congs. the alterations yesterday agreed on with respect to the 5 PerCt. Impost.
The deputy Secy. at War reported to Congress the result of the enquiry directed by them on the  day of  into the siesure of goods destined for the British Prisoners of war under passport from Genl Washington. From this report it appeared that some of the Siezors had pursued their claim under the law of the State & that in consequence the goods had been condemned & ordered for sale. The papers were referred to a Come consisting of Mr. Rutledge, Mr. Ghorum & Mr. Lee, who after havg. retired for a few moments reported, that the Secy at War should be authorised & directed to cause the goods to be taken from the places where they had been deposited, to employ such force as wd. be sufficient, and that the Duke de Lauzun whose Legion was in the neighborhood, should be requested to give the Secy. such aid as he might apply for.
This report was generally regarded by Congs. as intemperate, and the proposed recourse to the French Legion as flagrantly imprudent. Mr. Hamilton said that if the object had been to embroil this Country wth. their allies the expedient would have been well conceived.
   
   This was an oblique allusion to Mr. Lee whose enmity to the French was suspected by him &c.

 He added that the exertion of force would not under these circumstances meet the sense of the people at large. Mr. Ghorum sd. he denied this with respect to the people of Massachusetts.
Mr. Lee on the part of the Come. said that the D. de Lauzun had been recurred to as being in the neighbourhood & having Cavalry under his Command which would best answer the occasion; and that the report was founded on wise & proper considerations.
Mr. Mercer, Mr. Williamson Mr. Ramsay & Mr. Wilson & Mr Madison strenuously opposed the Report, as improper altogether as far it related to the French Legion, and in other respects so until the State of Pa. sd. on a summons refuse to restore the articles seized.
Mr. Rutledge with equal warmth contends for the expediency of the measures reported.
Mr. Mercer & Mr. Madison at length proposed that Congress sd. assert the right on this subject & summon the State of Pena. to redress the wrong immediately. The Report was recommitted, with this proposition & Mr. Wilson & Mr. Mercer added to the Com[e.]
The Speech of the K. of G. B. on the 5th Dcr. 1782. arrived & produced great joy in general except among the Merchts. who had great quantities of merchandise in Store the price of which immediately & materially fell. The most judicious members of Congs. however suffered a great diminution of their joy from the impossibility of discharging the arrears & claims of the army & their apprehension of new difficulties from that quarter.
